Citation Nr: 0717852	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 5, 
2003 for the assignment of a 40 percent evaluation for the 
veteran's service-connected degenerative disc disease with 
low back pain.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected degenerative disc disease with low back 
pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board also notes that disposition of this case has 
followed a May 2007 ruling advancing this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

The issue of entitlement to an increased evaluation for the 
veteran's service-connected degenerative disc disease with 
low back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
service-connected degenerative disc disease with low back 
pain was received by the RO on September 5, 2003.

2.  Evidence from the year preceding September 5, 2003 does 
not establish that entitlement to a 40 percent evaluation for 
the veteran's disability was warranted prior to that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 5, 2003 for the assignment of a 40 percent 
evaluation for the veteran's service-connected degenerative 
disc disease with low back pain have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5100 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
an earlier effective date for a 40 percent evaluation for his 
service-connected low back disorder, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

As indicated below, the Board will be requesting additional 
development in conjunction with the veteran's increased 
rating claim, including the obtaining of a new VA examination 
and his most recent treatment records.  The present issue, 
however, concerns only the period of time prior to September 
5, 2003.  The requested evidence is thus not relevant to the 
issue on appeal, and the veteran will not be prejudiced by 
action on his effective date claim at the time when the other 
claim is pending on remand.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
informed of these practices in a March 2006 letter, and this 
letter was followed up with a readjudication in a September 
2006 Supplemental Statement of the Case.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. at 
394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In the present case, the veteran's initial claim for service 
connection for a low back disorder was granted in an October 
1945 rating decision, with an increase to 10 percent as of 
March 1972 effectuated in an August 1972 rating decision.  
Subsequent claims for an increased evaluation were denied by 
the New York, New York VARO in rating decisions issued in 
July 1974 and November 1978, and the veteran did not respond 
to either decision with a Notice of Disagreement despite 
being notified of both decisions and did not otherwise 
contact VA regarding his evaluation prior to September 2003.  
38 C.F.R. § 20.201.

The veteran's present claim was received by the RO on 
September 5, 2003, and, in the December 2003 rating decision, 
the RO increased the evaluation to 40 percent as of September 
5, 2003, largely predicated on the results of a November 2003 
VA examination.

In this case, there is no indication of a claim for increase 
prior to the effective date of September 5, 2003.  While the 
veteran reported contacting the RO as to this matter in 2001 
during his March 2007 Travel Board hearing, there is no 
Report of Contact or other documentary evidence of this 
communication.  As such, the only other basis for an earlier 
effective date would be the earliest date as of which it was 
factually ascertainable that an increase in disability 
occurred if the claim had been received within one year from 
such date.  38 C.F.R. § 3.400(o)(2).

In this regard, the Board has reviewed the evidence from the 
year preceding September 5, 2003, but such evidence is very 
limited.  The evidence includes an October 2002 VA record 
indicating complaints of back pain and an impression of 
chronic low back pain/spinal stenosis/compound fracture, 
stable on Percocet; a March 2003 VA treatment record 
indicating use of Percocet with good results for an 
impression of degenerative disc disease, history of a 
compression fracture, and spinal stenosis; and a private 
August 2003 x-ray report showing degenerative arthritis and 
degenerative disc disease of the lumbar spine, old scoliosis 
convexed to the right, and a fracture of L1-T12.  

For a finding of a factually ascertainable increase prior to 
September 5, 2003, there would have to be more evidentiary 
findings correlating to the specific criteria for an 
increased evaluation, most of which were revised during the 
pendency of this appeal.  Notably, the evidence from the year 
prior to September 5, 2003 is completely devoid of 
information regarding possible incapacitating episodes of 
intervertebral disc syndrome, range of motion, the degree of 
lumbosacral strain, and ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, and 5295 (2002).  There is also 
no indication of the presence or extent of such symptoms as 
painful motion, functional loss due to pain, excess 
fatigability, additionally disability during flare-ups, or 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board is aware that, in conjunction with the current 
claim, the RO has also received numerous other private and VA 
treatment and radiological records that more fully address 
the veteran's low back disorder.  These records, however, 
date from November 1999 to August 2002.  As such records 
predate the September 5, 2003 claim by more than one year, 
they do not present a basis for an earlier effective date for 
the 40 percent evaluation pursuant to 38 C.F.R. § 
3.400(o)(2).

In the absence of a basis for an effective date prior to 
September 5, 2003 for a 40 percent evaluation for the 
veteran's service-connected degenerative disc disease with 
low back pain under 38 C.F.R. § 3.400(o)(2), the veteran's 
claim for that benefit must be denied.


ORDER

Entitlement to an effective date prior to September 5, 2003 
for the assignment of a 40 percent evaluation for the 
veteran's service-connected degenerative disc disease with 
low back pain is denied.


REMAND

The Board has reviewed the transcript of the veteran's March 
2007 Travel Board hearing and, based on his testimony, finds 
that further development is necessary in this case.

First, the veteran reported current treatment from an 
orthopedic specialist in Palm Harbor and from the VA 
Outpatient Clinic (VAOPC) in New Port Richey, both in 
Florida.  The claims file contains VA treatment records dated 
through January 1997, but the only recent private medical 
records concerning the low back are radiological reports from 
facilities in Palm Harbor and Clearwater, Florida from 
December 2006 and January 2007.  Efforts should thus be made 
to contact these facilities for all recent records of 
outpatient treatment, as reported by the veteran.

Second, the veteran asserted strongly that his June 2006 VA 
spine examination report did not reflect his current 
symptoms.  The Board notes that, during the June 2006 
examination, he denied any flare-ups or incapacitating 
symptoms.  However, during his hearing, he reported a 
"[t]erribly" significant amount of back pain, an inability 
to stand or even walk for short periods of time, and spending 
three quarters of the day in bed during episodes of pain.

In light of the veteran's testimony and the fact that a 
privately conducted December 2006 MRI revealed marked 
intervertebral disc space narrowing and disc desiccation at 
the L2-L3 and L5-S1 levels, which had not been shown by MRI 
in September 2005, the Board finds a further examination is 
"necessary" under 38 C.F.R. § 5103A(d) to determine whether 
there has been a worsening of his low back disorder since the 
June 2006 VA examination.  See VAOPGCPREC 11-95 (April 7, 
1995) (a reexamination is warranted when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of that examination). 

Accordingly, this claim is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  This search should include 
all records from the cited private 
facility in Palm Harbor and all records 
dated since January 2007 from the New 
Port Richey VAOPC.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected low back disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed; at the 
examiner's discretion, these may include 
additional radiological studies.  The 
physical examination itself should 
include range of motion testing of the 
lumbosacral spine, with determinations as 
to the presence and extent of any painful 
motion, functional loss due to pain, 
excess fatigability, weakness, additional 
disability during flare-up periods, 
ankylosis, and the frequency and duration 
of any incapacitating episodes.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for degenerative 
disc disease with low back pain should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


